Title: From George Washington to Horatio Gates, 1 November 1781
From: Washington, George
To: Gates, Horatio


                  
                     Sir
                     Head Quarters near York 1st Novemr 1781.
                  
                  Your letter of the 7th of October was received at a time when I was wholly occupied in the seige of York, which will plead my excuse for not answering it by return of Mr Blue who was the Bearer.
                  Your letter of the 22d May last, alluded to in your favor, not being with me at this place, I can only reply from memory.  If my recollection is right, that letter informed me of the Resolution of Congress for you being employed in service as I should direct, and intimating your consequent determination not to serve ’till the Stigma under which you laboured should be removed.  That being a subject, which I considered as not dependant on me, I received the letter as conveying a piece of intelligence only and made no reply—In the same state the matter still rests—Your circumstance I view as distressing and lament your situation.  I sincerely wish Congress would direct some mode to give relief.  But this is not for me to dictate.
                  I thank you very warmly for your kind wishes, for my success—and am happy to inform you that the object of my expedition is compleatly effected.  The Consequences, I flatter myself, will be extensive and important to the United States—I am Sir Your most obt and hble servt
                  
                     G.W.
                  
               